Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
1.	This in response to amendment filed 09/19/2020. No claims have been added. No claims have been canceled. Claims 1, 8 and 15 have been amended. Claim 1-21 are still pending in this application. 

2.	Note that the newly filed amendment/along with Applicant’s remarks did overcome the applied prior art rejection, however, it raised a double patenting issue with parent application 16/747,426. 

Allowable Subject Matter
3.	Claims 1-21 are allowed. 

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


	Claims 1-21 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,050,882. Because claims in the pending application are broader and worded differently than the ones in patents, In re Van Ornum and Stang, 214 USPQT61, broad and altered claims in the pending application are rejected under obviousness type double patenting over previously patented narrow claims. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed invention in the instant application is fully disclosed in patent number 11,050,882 and it slightly different than the claimed invention in the patent. No new invention or new improvement is being claimed in the instant application. Applicant is now attempting to claim differently which had been previously described in the claims of the patents (In re Van Ornum, 214 USPQ 761 CCPA 1982). 

For example, in PAT # 11,050,882 the independent claims recite “receive, from an unknown device, an access identifier corresponding to an inaccessible device and a group identifier associated with a group profile; identify a contact list corresponding to the inaccessible device from the plurality of contact lists based on the access identifier; determine a plurality of contact devices each related to a different user in a group in the contact list corresponding to the group identifier; initiate communication with the plurality of contact devices for the different users in the group until a contact device is successfully contacted, wherein a phone number of the inaccessible device is used in place of a phone number of the unknown device when initiating communication with the plurality of contact devices; and connect the unknown device to the contact device that is successfully contacted”.

	Independent claim 1 of the instant application recite “receive, from an unknown device, an access identifier corresponding to an inaccessible device and a group identifier associated with a group profile;
identify a contact list corresponding to the inaccessible device from the plurality of contact lists based on the access identifier; determine a plurality of contact devices for different users in the contact list corresponding to the group identifier; simultaneously initiate communication with the plurality of contact devices for different users in the contact list corresponding to the group identifier received from the unknown device until a contact device is successfully contacted; and connect the unknown device to the contact device that is successfully contacted.” Therefore, it is believed that no new invention or new improvement is being claimed in the instant application. 
	
Dependent claims 2-7, 9-14 and 16-21 are rejected/addressed in the for the same reasons as in dependent claims 2-7, 9-14 and 16-21 of the patented application.

Conclusion
4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rasha S. AL-Aubaidi whose telephone number is (571) 272-7481.  The examiner can normally be reached on Monday-Friday from 8:30 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ahmad Matar, can be reached on (571) 272-7488.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
 

 
 
 
/RASHA S AL AUBAIDI/Primary Examiner, Art Unit 2652